Order filed June 2, 2016




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00124-CV
                                   ____________

                           NAOMI VALDEZ, Appellant

                                        V.

  TONY EUGENE HAMILTON AND PAULYSSA HAMILTON, Appellees


                       On Appeal from the 80th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2014-29966

                                    ORDER

      Appellant’s brief was due May 9, 2016. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 30, 2016, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM